McCABTY, C. I.
(after stating the facts)'.
The complaint, after reciting the manner in which plaintiff’s horse and buggy came in contact with the pile of gravel and iron beams referred to in the foregoing statement of facts, and that plaintiff was thrown out and dragged on the pavement, alleges “that plaintiff was greatly injured by reason thereof, that his right arm and right leg were badly bruised and sprained, . . . and that he was otherwise made sick, sore, and lame, and was thereby detained from his business for thirty days,” etc. At the trial the following questions were asked plaintiff on direct examination: “How long after this accident before the injury to your arm was healed — before you recovered % How long was it after the in*226jury, Mr. -Jones, before your knee, which'was sprained, recovered ? For how long were you unable to do any work after this accident? How long was it after the- accident before you could perform you usual labor ?” Objections were made and sustained to the first two questions, on the ground that they were immaterial; there being no allegation in the complaint of the extent of time it required his arm and knee to heal. And objections were made and sustained to the last two questions, on the ground that the allegation fixed the time at thirty days during which plaintiff was detained from his business. Plaintiff then asked leave to amend his complaint hv striking out the word “thirty” and inserting the word “ninety,” thereby making the complaint read that he was “detained from his business ninety days,” but the court refused to permit the amendment. • The rulings of the court excluding the evidence and; denying the motion, to amend are now assigned as error*. We think the allegations of the complaint are sufficiently broad to admit proof of the extent and duration of plaintiff’s injuries therein alleged, and that the court erred in sustaining the objections to the foregoing questions. We are also of the opinion, and so hold, that plaintiff’s proposed amendment should have been allowed. The amendment did not raise any new issue, nor tend to interject any new or additional element into the case.
The next question presented is: Was there sufficient evidence tending to show that plaintiff received the injuries complained of because of the street having been placed and left in an unsafe condition by defendants Maulé and Buchér; and that the city had notice of such condition to entitle plaintiff to have the case submitted to a jury ? This question must be answered in the affirmative; The record shows that the sidewalk was being constructed by Bucher and Maulé, and that the material with which the street was obstructed was there to- be- used in the- sidewalk. And there is' evidence from which a. jury might well find that Maulé had .the iron beams placed in the street, and that the cement an$. other material was placed there- hy Bucher. On the morning after the accident the plaintiff met defendant Bucher and told him of Lis *227injury. Bucher said be “thought all of bis obstructions were put in good shape and didn’t require lights.” Plaintiff asked him why “he didn’t have lights or signals to warn a man off with his team;” and he (Bucher) said “he didn’t think they required it.” James B. Cooper, a witness for plaintiff, testified in part as follows: “Am employed by George A. Lowe Company. Sold steel beams to George E. Maulé, August 3r -1904, to be used in his building on Washington avenue. They were to be delivered in front of Carver’s grocery. Received these instructions from George E. Maulé. I think those beams were delivered as instructed.” Austin A. Sumner, another of plaintiff’s witnesses, testified: “I was foreman of the delivery department of George A. Lowe’s in August, 1904; had immediate charge of the delivery of those iron beams in front of Carver building on August 3d. I received orders that they should be placed in front of Carver’s grocery store. That order came to me in the due course A business. They were placed as directed; that was at 4:30 p. m.” It was admitted that the iron beams and the other obstructions referred to were left over night in the street unguarded, and without lights or other signals to warn those who miaht have occasion to use the street during the night of their existence and location in this public thoroughfare.
But it is. argued on behalf of Ogden City that there is no evidence in the.record tending to show that the city had actual notice of the existence of the obstructions, or that they had been on the street .a sufficient length of time to raise a presumption that the city had notice of tiieir existence and unguarded condition. If this were a case in which the city or parties doing the work had, in the first instance, put the proper barriers and signals to prevent injuries to those who might have occasion to travel the street during the nighttime, and the guards or signals had been removed by some third party, or other independent agency, then, in that event, the argument of counsel for the city, that it had not had a reasonable time in which to replace the guards and signals and thereby put the street in a reasonably safe condition after sueli removal, would have considerable force. But this is *228Hot that kind of a case. The undisputed evidence shows that at the time of the accident the work of improving the sidewalk along the street had been in progress for a considerable length of time. And it further appears that the portion of the sidewalk for which the material in question was being used had been in course of construction for three days. And it may be reasonably inferred from the evidence that during the time the material was piled on the street for use in the construction of the sidewalk it was left at night unguarded and without lights or signals of any kind to warn the traveling public of its existence. Furthermore, the record shows that the place where the accident happened is in the very heart or center of the business district of the city. In the ease of Scoville v. Salt Lake City, 11 Utah 60, 39 Pac. 481, it was said:
“The question of notice is not alone determined from the length of time a defect has existed, but also from the nature and character of the defect, the extent of the travel, and whether it is a populous or sparsely settled part of the city.”
Under all the circumstances of the ease, as disclosed by the evidence, we are of the opinion, and so hold, that the question of notice to the city, as well as the question of negligence on the part of all the defendants, were questions of fact for the jury to pass upon, and that the court erred in directing a verdict for defendants.
The judgment is reversed and a new trial ordered, with directions to the trial court to permit the parties to amend their pleadings should they so desire. Costs of this appeal are to he taxed against respondents.
STEAUP and FEICK, JJ., concur.